Citation Nr: 1632090	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  11-29 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a bilateral lower extremity disorder.

3.  Whether new and material evidence has been received in order to reopen a claim for service connection for a left hip disorder.

4.  Entitlement to service connection for muscle aches, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for nausea, to include as due to an undiagnosed illness.

7.  Whether new and material evidence has been received in order to reopen a claim for service connection for an upper body rash, to include as due to an undiagnosed illness.

8.  Entitlement to service connection for Gulf War Syndrome with unexplained chronic multi-symptom illness.

9.  Entitlement to service connection for a right hip disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1978 to September 1979 and December 1990 to July 1991.  He also had service in the United States Army Reserve and the Alabama Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his October 2011 substantive appeal, the Veteran requested a Decision Review Officer hearing in connection with his appeal.  Such a hearing was held in March 2014.  However, in December 2013, the Veteran submitted correspondence to VA, requesting a videoconference hearing in connection with his claims.  A review of the file shows that such a hearing has not yet been scheduled.  The failure to afford the Veteran a hearing would amount to a denial of due process. 38 C.F.R. § 20.904(a)(3).  Therefore, a remand is necessary to schedule the Veteran for such a hearing.

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps in order to schedule the Veteran for a hearing via videoconference in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




